Citation Nr: 0939603	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1982 and from January 1983 to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board Hearing in 
January 2009.  The Veteran was notified of the scheduled 
hearing in a letter dated in December 2008 that was sent to 
the Veteran's address of record.  However the Veteran failed 
to appear for the scheduled hearing.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2009).  Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

This case was previously before the Board in March 2009 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In a July 2009 rating decision, the RO increased the rating 
for the service-connected GERD from noncompensably disabling 
to 10 percent disabling, effective February 1, 2006.  Because 
the increase in the evaluation of the Veteran's GERD 
disability does not represent the maximum rating available 
for the condition, the Veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's GERD is productive of such symptoms as 
recurrent epigastric distress with regurgitation, but there 
is no evidence of any substernal arm or shoulder pain at any 
time during the rating period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for GERD have not been met at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.114, Diagnostic Code 7346 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.

The Board notes that the Veteran was sent a notice in April 
2009, pursuant to the March 2009 remand, asking him to 
identify any private medical care providers that have treated 
him for GERD since January 2006 and to provide authorizations 
for VA to obtain these records on his behalf.  This notice 
was sent to the Veteran's current address on file and was not 
returned as undeliverable.  The Veteran did not respond.  The 
duty to assist is not a one-way street and, therefore, the 
Board finds that the AOJ has complied with the directives of 
the March 2009 remand to the extent possible.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The appellant was afforded VA medical examinations in 
September 2006 and June 2009.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Higher Evaluation

The Veteran seeks entitlement to an initial evaluation in 
excess of 10 percent disabling for GERD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a RO rating decision, dated in November 2006, the Veteran 
was granted entitlement to service connection for GERD and 
was assigned a noncompensable evaluation, effective February 
1, 2006, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-
7346.  The Veteran appealed this initial rating.  In a 
subsequent RO rating decision, dated in July 2009, the 
Veteran was assigned an evaluation of 10 percent disabling 
for GERD, effective February 1, 2006, pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  As this evaluation does not 
represent the maximum available, the Veteran's claim for a 
higher initial evaluation remains on appeal.

VA's rating schedule does not include criteria for the 
evaluation of gastroesophageal reflux disease per se, but the 
schedule does provide for analogous ratings under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The most 
appropriate Diagnostic Code is 7346 because of the similar 
anatomical location and symptomatology.

Under the "hiatal hernia" provisions of Diagnostic Code 
7346, a 60 percent evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114.  A 30 percent evaluation is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; and a 
10 percent evaluation is warranted where there are two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  Id.  Diagnostic Code 7327 provides for evaluation 
of diverticulitis.  Other possible rating criteria include 
that for evaluation of esophagus stricture.  38 C.F.R. § 
4.114, Diagnostic Codes 7203-7205.

The service treatment records reveal that the Veteran 
complained of stomach cramps, diarrhea, vomiting, headaches, 
and loss of appetite in September 1982.  Upon physical 
examination, he was noted to have external tenderness of the 
stomach that was localized to the upper bilateral gastric 
region and decreased bowel sounds without rebound.  The 
Veteran was diagnosed with gastroenteritis.  The Veteran 
complained in-service of chest pain and pressure in May 2001; 
he was diagnosed with epigastric and retrosternal pain 
consistent with esophagitis.

In September 2006 the Veteran was afforded a VA Compensation 
and Pension (C&P) medical examination.  The Veteran reported 
that he developed reflux and heartburn in 1998 while in 
service.  The Veteran was noted to be treated with Zantac 
daily and he reported that he took antacids.  He indicated 
that he had the most significant discomfort midday.  An 
endoscopy in 2005 revealed some inflammation and a polyp in 
the lower esophagus.  The Veteran noted that he would have 
flare-ups on a daily basis eight months of the year.  After 
physical examination the Veteran was diagnosed with GERD with 
residual.

In June 2009 the Veteran was afforded a VA C&P medical 
examination.  The Veteran reported that the symptoms began in 
the 1980s; he was diagnosed with GERD in 2002.  He reported 
that he has reflux of liquid into the back of his throat 
every other to every day.  He indicated that he has frequent 
burping and episodes of severe substernal pressure with pain 
going down both arms that can last for hours approximately 
three times a year.  The Veteran did not report any nausea, 
vomiting, hematemesis, or melena.  There was not dysphagia of 
food or liquids.  He indicated that he seemed to be choking 
on food more often.  The Veteran reported that Gas X and 
Rolaids both provided some relief.  Upon physical examination 
the Veteran was noted to be well nourished and well 
developed.  He reported losing approximately 20 pounds.  The 
Veteran's abdomen was soft with normal bowel sounds without 
palpable tenderness, masses, or organomegaly.  There were no 
inguinal masses, hernias, or muscle wall abnormalities.  The 
Veteran's skin was warm with good skin color and turgor 
without cyanosis, ecchymosis, or petechiae.  The Veteran was 
noted to be right hand dominant, to have normal posture and 
gait, and to use no assistive devices or prosthetics.  Upper 
gastrointestinal series (UGI) and swallow studies were 
performed.  Deglutition was unremarkable and the esophagus 
did not demonstrate an intrinsic or extrinsic mass.  
Peristalsis was normal and there was no hiatus hernia 
demonstrated.  Reflux could not be elicited with Valsalva 
maneuver or water siphon test.  Gastric contours were normal 
and there were no mass or ulceration.  Barium emptied 
promptly through normal appearing bulb and C-loop.  The 
examiner rendered the impression that the gastro intestine 
and esophagram were negative.  The Veteran was diagnosed with 
GERD.

In light of the evidence the Board finds that entitlement to 
an initial evaluation in excess of 10 percent disabling for 
GERD is not warranted.  The Veteran's GERD does not manifest 
substernal, arm, or shoulder pain and is not productive of 
considerable impairment of health.  As such, in the absence 
of any substernal arm or shoulder pain a rating of 30 percent 
or more under the provisions of Diagnostic Code 7346 is not 
warranted.  38 C.F.R. § 4.114.  There is also no medical 
evidence of diverticulum, spasm, or stricture of the 
esophagus at any time during the appeal period, so evaluation 
under Diagnostic Codes 7203-7205 is not warranted.  Id.  In 
addition, the does not have a current diagnosis of 
diverticulitis, and has not been diagnosed with 
diverticulitis at any time during the appeal period, so 
evaluation under Diagnostic Code 7327 is not warranted.  Id.  
As a higher rating is not available under any alternative 
schedular provision, the Board finds that the Veteran's 
service-connected gastroesophageal reflux disease disability 
is adequately rated by analogy under the provisions of 
Diagnostic Code 7346.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.  His disability has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, the Board notes that if the claimant or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for a 
higher rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Board notes, however, that in this case the Veteran and 
the record have not indicated that he is unemployable due to 
his GERD.  As such, consideration of TDIU as a component to 
the Veteran's claim of entitlement to an initial evaluation 
in excess of 10 percent disabling for GERD is not warranted.

In conclusion, there is no basis for assignment of an initial 
evaluation in excess of 10 percent disabling for GERD for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for gastroesophageal reflux disease (GERD) is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


